DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 refers to “the plurality of the parameters” in line 15-16 but it is not clear if this is referring to the parameters in the first device, the second device, or the parameters in both devices as a whole. If Applicant is referring to “the parameters held by the first parameter holding unit and the second parameter holding unit” then Examiner recommends reciting this more clearly in line 15-16 regarding the parameter for which a coordination is necessary. The same objection is made for claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first parameter holding unit” in claim 1
“second parameter holding unit” in claim 1
“parameter managing unit” in claim 1
“resource allocating unit” in claim 2
“parameter determining unit” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification ¶0097-100 wherein method / functional blocks can be implemented using a processor and memory, storage.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant recites “a part of the coordination necessary parameters” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim recites a single “coordination necessary parameter” but does not teach a plurality i.e. “coordination necessary parameters” as in claim 4 thus the plural form does not have antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (“Gao”) (US 20190327133 A1).

Regarding claim 1, Gao teaches:
A radio base station including a first device and a second device [Figure 2 CU and DU comprise base station ¶0025] and that performs radio communication with a user device, 
wherein the first device includes a first parameter holding unit that holds a plurality of parameters for controlling the radio communication [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 “holds” generated configuration information, configuration information including parameters in Figure 5 ¶0066-70], 
[¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information], 
the radio base station includes a parameter managing unit that manages the parameters held by the first parameter holding unit and the second parameter holding unit [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95], 
and the parameter managing unit causes a coordination necessary parameter, which is a parameter for which a coordination is necessary between the plurality of the parameters, to be held in only one of the first parameter holding unit and the second parameter holding unit [[Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU or DU to CU, and this parameter is held in DU prior to being sent to CU to update the CU as in Figure 9, or in only CU before being sent to the DU as in Figure 10, this being considered to support the claim language in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069]].


Regarding claim 3, Gao teaches:
The radio base station as claimed in claim 1, wherein the parameter managing unit causes the coordination necessary parameter to be held only in the first parameter holding unit [[Figure 7 shows CU ¶0080 element 722 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU for coordination thus this parameter is only held in CU and is necessary to coordinate with DU parameters], and the first device includes a parameter determining unit that determines content of the coordination necessary parameter in units of the user device [¶0081-84, ¶0094-95, processor and generator 722 of CU determines content i.e. generates the parameter and ¶0025 CU manages DU for providing services to user thus the parameter is in units of the user device as this is interpreted under broadest reasonable interpretation to be any measure related to serving the UE, and CU with DU serve UEs as cited].

Regarding claim 4, Gao teaches:
The radio base station as claimed in claim 1, wherein the parameter managing unit causes a part of the coordination necessary parameters to be held in only one of the first parameter holding unit and the second parameter holding unit [[Figure 7 shows CU ¶0080 element 722 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters held at the CU i.e. first holding unit include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU for coordination thus this parameter is only held in CU and vice versa for parameters at the DU].

Regarding claim 5, Gao teaches:
A communication control method implemented in a radio base station including a first device and a second device and that performs radio communication with a user device [Figure 2 CU and DU comprise base station ¶0025 with user device], the communication control method comprising: 
holding in which the first device holds a plurality of parameters for controlling the radio communication [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 “holds” generated configuration information, configuration information including parameters in Figure 5 ¶0066-70]; 
holding in which the second device holds a plurality of parameters for controlling the radio communication [¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information]; 
and managing in which the radio base station manages the parameters to be held by the first device and the second device [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95], wherein the managing includes causing a coordination necessary parameter, which is a parameter for which a coordination is necessary between the plurality of the parameters, to be held in only one of the first device and the second device [[Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU or DU to CU, and this parameter is held in DU prior to being sent to CU to update the CU as in Figure 9, or in only CU before being sent to the DU as in Figure 10, this being considered to support the claim language in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190327133 A1) in view of Kubota et al. (“Kubota”) (US 20170208516 A1).

Regarding claim 2, Gao teaches:
The radio base station as claimed in claim 1, wherein the parameter managing unit causes the coordination necessary parameter to be held only in the second parameter holding unit [[Figure 3 shows CU ¶0045-50 element 322 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from DU to CU for coordination thus this parameter is only held in DU at this moment and is necessary to coordinate with CU parameters in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069]],
Gao teaches the DU may control resource usage but not expressly resource allocation however 
 Kubota teaches the second device includes a resource allocating unit that performs resource allocation with respect to the user device [¶0096 DU allocates resources thus is a resource allocating unit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DU in Gao to include resource allocation. Gao teaches resource usage management thus it would have been obvious to modify Goa to include resource allocation as in Kubota to allow for large data transmissions with different resource allocation parameters ¶0096.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200084808 A1 - ¶0064


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478